DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/09/2021, in which claims 1-2, 10-14 were amended, claims 6, 8-9 were cancelled, claims 20-23 were added, claims 15 and 17 were withdrawn, has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate different devices with different configurations of Fig. 1-Fig.9. As stated above, this will cause confusion and thus different reference characters need to be used to designate different devices with different configurations of Fig. 1-Fig.9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The specification is objected to as failing to provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.  Correction of the following is required: claim 1 recites the limitation “wherein the deep body region comprises laterally adjacent first and second body partial regions, the first body partial region being located laterally closer to the drain terminal than the second body partial region, and wherein a dopant dose in the first body partial region is greater than in the second body partial region”. However, the specification does not describe the above claimed subject matter. Specifically, the original claim 8 and paragraph [0063] of the specification disclose that a dopant dose in the first body partial region is less than in the second body partial region. Claim 22 recites the limitation “wherein a dopant dose of the first drain extension subregion is greater than a dopant dose of second drain extension subregion at an interface between the first and second drain extension subregions.” However, the specification does not describe the above claimed subject matter. Specifically, paragraph [0021], [0062] of the original specification merely disclose “a dopant dose in the first drain extension subregion 1021 located laterally closer to the drain terminal D is greater than in the second drain extension subregion 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-14, 16, 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation “wherein the deep body region comprises laterally adjacent first and second body partial regions, the first body partial region being located laterally closer to the drain terminal than the second body partial region, and wherein a dopant dose in the first body partial region is greater than in the second body partial region”. However, the specification does not describe the above less than in the second body partial region [1206]. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 1. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom where not in possession of Applicant at the time of filing.

Regarding claim 22, claim 22 recites the limitation “wherein a dopant dose of the first drain extension subregion is greater than a dopant dose of second drain extension subregion at an interface between the first and second drain extension subregions.” However, the specification does not describe the above claimed subject matter. Specifically, paragraph [0021], [0062] of the original specification merely disclose “a dopant dose in the first drain extension subregion 1021 located laterally closer to the drain terminal D is greater than in the second drain extension subregion 1022.” Nowhere in the specification specify a dopant dose at an interface between the first and second drain extension subregions as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 22. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 22 and all claims depending therefrom where not in possession of Applicant at the time of filing.
	

Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
	
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation "the first lateral direction".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10, 11, 13 and 14, claims 10, 11, 13 and 14 recite the limitation "the further dielectric".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, claim 12 recites the limitation "the gate dielectric".  There is insufficient antecedent basis for this limitation in the claim.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hachiyanagi et al. (US Pat. 8735997).
Regarding claim 22, Hachiyanagi et al. discloses in Fig. 4 a planar field effect transistor, comprising: 
a drain extension region [4a and 10] between a channel region and a drain terminal [12] at a first surface of a semiconductor body [3]; 
a first electrode part [7] and a second electrode part [16] laterally spaced apart from the first electrode part [7], the first electrode part [7] being arranged as a gate electrode above the channel region, the second electrode part [16] being arranged above the drain extension region [4a and 10] and electrically isolated from the first electrode part [7];
wherein the drain extension region [4a and 10] comprises laterally adjacent first [10] and second [4a] drain extension subregions, and wherein the first drain extension subregion [10] is located laterally closer to the drain terminal [12] than the second drain extension subregion [4a], and wherein a dopant dose of the first drain extension subregion [10] is greater than a dopant dose of second drain extension subregion [4a] at an interface between the first [10] and second [4a] drain extension subregions [column 3, lines 12-20, column 4, lines 5-19].
Claim 23 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takahashi et al. (US Pat. 6465839)
Regarding claim 23, Takahashi et al. discloses in Fig. 1-Fig. 2 a planar field effect transistor, comprising: 
a drain extension region [6] between a channel region and a drain terminal [5] at a first surface of a semiconductor body [1]; and 
a first portion of the semiconductor body [1] extending to the first surface and between the drain extension region [6] and the channel region, the first portion having a lower dopant concentration than the drain extension region [6][Fig. 2, column 7, lines 29-47];
a first electrode part [11] and a second electrode part [14] laterally spaced apart from the first electrode part [11], the first electrode part [11] being arranged as a gate electrode above the channel region, the second electrode part [14] being arranged above the drain extension region [6] and electrically isolated from the first electrode part [11];
a gate dielectric [10] between the first electrode part [11] and the channel region; and 
a further dielectric [4] between the first electrode part [11] and the drain extension region [6], 
wherein a thickness of the further dielectric [4] is greater than a thickness of the gate dielectric [10], 
wherein the gate dielectric [10] adjoins the further dielectric [4] in a direction of the drain terminal [5];
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baliga (US Pat. 6545316).
As stated in the 112 (a) rejection above, there is no support for the claimed limitation “a dopant dose of the first drain extension subregion is greater than a dopant dose of second drain extension subregion at an interface between the first and second drain extension subregions.” Thus for consistent with Applicant’s specification, in this rejection, the above limitation of claim 22 will be interpreted and examined as -- wherein a dopant dose of the first drain extension subregion is greater than a dopant dose of second drain extension subregion.--
Regarding claim 22, Baliga discloses in Fig. 9 and column 14 a planar field effect transistor, comprising: 
a drain extension region [708 and 710] between a channel region and a drain terminal [712] at a first surface of a semiconductor body [704, 706 and 718]; 

wherein the drain extension region [708 and 710] comprises laterally adjacent first [708] and second [710] drain extension subregions, and wherein the first drain extension subregion [708] is located laterally closer to the drain terminal than the second drain extension subregion [710].
Baliga further discloses that “the drift region 708 may have a laterally graded doping profile therein that increases in a direction extending from the transition region 710 to the drain contact region 712.”
Thus, Baliga suggests that a dopant dose of a drain extension subregion laterally closer to the drain terminal is greater than a dopant dose of a drain extension subregion laterally further to the drain terminal.
In addition, Baliga discloses in Fig. 3 and Fig. 4 
the drift region have a laterally graded doping profile therein that increases in a direction extending from the transition region to the drain contact region and wherein a dopant dose in the first drain extension subregion [drift region] located laterally closer to the drain terminal is greater than a dopant dose in the second drain extension subregion [transition region].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fig. 3 and Fig. 4 of .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 10-14, 16, 18-23 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822